 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    COLLEEN P. LEHR, et al.,                           No. 2:17-cv-01188-WBS-GGH
12                        Plaintiffs,
13            v.                                         ORDER
14    PERRI ELECTRIC, INC. PROFIT
      SHARING PLAN, et al.,
15
                          Defendants.
16

17

18          The parties to this action have stipulated, through counsel, to alter the dates for expert

19   disclosure reports. There have been several such requests to extend discovery deadlines. See

20   e.g., ECF No. 26, 22. The present stipulation, however, impacts other portions of the district

21   court’s orders, ECF No. No. 20, and later adjustments found in ECF Nos. 22, 26, insofar as the

22   new dates for expert reports would interfere with an intelligent assessment regarding whether

23   rebuttal experts should be named. In addition the new requested reports date would come after

24   the current date to disclose rebuttal experts, and so shorten the time for expert discovery, that it is

25   unlikely to be able to be completed timely. Nonetheless, the court will give the parties until

26   December 21, 2018 for production of expert reports. No other changes will be made to the

27   scheduling order as it now stands, and any further effort to extend scheduled discovery dates will

28   be rejected without a demonstration of compelling reasons therefor.
                                                         1
 1           In light of the foregoing and good cause appearing therefore IT IS HEREBY ORDERED
 2   that:
 3           1.    The time for the parties’ disclosure of principal experts’ reports, in accordance
 4   with Federal Rule of Civil Procedure 26(a)(2), is hereby extended to December 21, 2018;
 5           2.    All other dates in the court’s pretrial scheduling order, ECF No. 20, as amended by
 6   ECF Nos. 22 and 26, shall remain unchanged.
 7           IT IS SO ORDERED.
 8   Dated: December 4, 2018
 9                                               /s/ Gregory G. Hollows
                                         UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
